     Case: 1:21-cv-01993 Document #: 19 Filed: 06/03/21 Page 1 of 6 PageID #:73




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JOSE AVINA, on behalf of herself and                   )
a class,                                               )
                                                       )
                               PLAINTIFF,              )       Case No. 21-cv-01993
                                                       )
                     v.                                )       Hon. Franklin U. Valderrama
                                                       )
QUALIA COLLECTION SERVICES,                            )
                                                       )
                               DEFENDANT.              )


             PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND

       NOW COMES Plaintiff Jose Avina, by and through undersigned counsel, and submits

this reply in support of his motion to remand, and respectfully states as follows:

                                        INTRODUCTION

       Contrary to Defendant’s conspiracy theories, Plaintiff filed this case in state court, and

now seeks to remand, because this Court lacks jurisdiction. The Seventh Circuit has recently

made it clear that plaintiffs lack standing in FDCPA cases involving improper language in

collection letters unless the plaintiff suffered a concrete injury as a result of the improper

language. A purely “informational injury” is insufficient, particularly where the misinformation

does not spark any action by the consumer. This case involves a purely informational injury

which did not adversely impact Plaintiff or cause him to take any action to his detriment. Under

controlling Seventh Circuit law, this case cannot proceed in federal court.

       Grasping at straws, Defendant points to Plaintiff’s allegations that the misleading

language in the collection letter “would make him believe that there was no longer any point to

disputing the alleged debt, and that he owed it regardless of whether he believed he did or not.”

[Docket No. 1, ¶40] (emphasis added). Instead of reading the complaint as written—with the


                                                  1
     Case: 1:21-cv-01993 Document #: 19 Filed: 06/03/21 Page 2 of 6 PageID #:74




auxiliary verb “would,” which denotes a hypothetical—Defendant attempts to re-write the

allegation as stating that the collection letter did make Plaintiff believe that there was no point in

disputing the alleged debt. But that is not what the complaint says. Plaintiff did not arrive at any

such belief, though an unsophisticated consumer certainly could. Without Defendant’s improper

re-write of the complaint’s allegation, its entire argument falls apart.

        And even if Defendant could re-write the complaint to buttress its argument, the re-write

would still be insufficient to confer standing on Plaintiff. The Seventh Circuit has concluded that

a consumer who is misinformed about his right to dispute a debt lacks standing unless a dispute

would have benefitted him in some way. Here, Plaintiff has not alleged that he even disputed the

debt, let alone that exercising his right to dispute would have helped him in some way that he

missed out on. Without any such claim, even Defendant’s improper, revised version of the

complaint would not confer Article III standing on Plaintiff.

        Plaintiff was not injured for the purposes of Article III standing as set forth by the

Seventh Circuit. Defendant’s allegations of forum shopping are nonsense. This case must be

remanded back to state court.

                                             ARGUMENT

        Glossed over in Defendant’s brief is the Seventh Circuit case that is most directly on

point: Nettles v. Midland Funding, LLC, 983 F.3d 896 (7th Cir. 2020). In that case, a debt

collector sent the consumer plaintiff a collection letter demanding payment of about $104 more

that the consumer actually owed, which the plaintiff alleged was a false statement in violation of

§1692e of the FDCPA. Id. at 898. The court observed that the complaint “does not allege that the

statutory violations harmed [the plaintiff] in any way or created any appreciable risk of harm to

her . . . . she admits that the letter didn’t affect her at all and that her only injury is receipt of a




                                                     2
     Case: 1:21-cv-01993 Document #: 19 Filed: 06/03/21 Page 3 of 6 PageID #:75




noncompliant collection letter.” Id. at 900. The court thus concluded that the Nettles plaintiff

lacked Article III standing. Id.

        This case has nearly identical facts. Defendant sent Plaintiff a collection letter containing

false and misleading statements, but those statements did not cause Plaintiff to act or fail to act.

Plaintiff admits that the noncompliant letter did not affect him. Like the Nettles plaintiff, the only

injury to Plaintiff in this case is the receipt of a noncompliant collection letter. Thus, like the

Nettles plaintiff, Plaintiff in this case lacks Article III standing.

        Notably, the Nettles court gave no credence to the “uninformed/misinformed” distinction

on which Defendant so heavily relies. The overstated amount in Nettles was indeed

misinformation. But the Seventh Circuit still decided that the plaintiff lacked standing because

the misinformation had no impact on her. The same holds true in this case. Plaintiff was indeed

misinformed, but the misinformation did not adversely impact him.

        Defendant nevertheless attempts to re-write Plaintiff’s complaint to manufacture a

concrete injury for Article III purposes where none exists. Plaintiff alleged that Defendant’s

misleading reference to a judgment, where there was no judgment, “would make him believe that

there was no longer any point to disputing the alleged debt, and that he owed it regardless of

whether he believed he did or not.” [Docket No. 1, ¶40] (emphasis added). This allegation uses

the auxiliary verb “would,” denoting a hypothetical. The purpose of this allegation is not to state

that Plaintiff did believe that there was no longer any point to disputing the debt. If Plaintiff held

that belief the complaint would say so.

        Instead, the purpose of this allegation is to demonstrate that the false statement in the

collection letter is material. “[T]o state a claim under § 1692e, plaintiffs must plausibly allege

that [false statements in a collection letter] would materially mislead or confuse an

unsophisticated consumer.” Boucher v. Fin. Sys. of Green Bay, 880 F.3d 362, 366 (7th Cir. 2018)

                                                    3
     Case: 1:21-cv-01993 Document #: 19 Filed: 06/03/21 Page 4 of 6 PageID #:76




(emphasis added). Plaintiff’s allegation thus shows that Defendant’s false claim would mislead

or confuse an unsophisticated consumer like Plaintiff into paying off the debt, which is required

for Plaintiff to state a valid FDCPA claim under §1692e. Plaintiff nowhere alleges that the false

statement did mislead him. He never paid the debt. Instead, he contacted an attorney, which the

Seventh Circuit has concluded is insufficient to confer Article III standing. Nettles, 983 F.3d at

900 (citing Gunn v. Thrasher, Buschmann & Voelkel, P.C., 982 F.3d 1069 (7th Cir. 2020)).

       Further, as the Seventh Circuit made clear in Smith v. GC Servs., L.P., 986 F.3d 708 (7th

Cir. 2021), a collection letter that misinforms or misleads a consumer about his right to dispute a

debt cannot confer standing unless a dispute would have positively impacted the consumer. In

other words, the consumer must allege “what good a dispute would have done” if the dispute had

been made. Id. at 710 (emphasis in original). Here, Plaintiff has not alleged that he even disputed

the debt, let alone that lodging a dispute would have benefitted him in any way. Without this

connection, the Seventh Circuit has concluded that there is no concrete injury and no standing

because the statutory right that was violated “may have little or no value.” Id. at 711.

       With or without Defendant’s improper re-write of the complaint, Nettles and Smith both

apply to this case and control the result. Plaintiff’s only harm was the receipt of a noncompliant

collection letter, and nothing more. To have Article III standing in an FDCPA letter case, recent

Seventh Circuit decisions uniformly hold that a noncompliant collection letter must “lead[] the

consumer to take some detrimental step” that causes them injury. Smith, 986 F.3d at 710 (citing

Larkin v. Fin. Sys. Of Green Bay, Inc., 982 F.3d 1060 (7th Cir. 2020); Gunn, 982 F.3d 1069).

Even if the consumer is confused or annoyed by language that substantively violates the FDCPA

and seeks the help of an attorney, without an additional “detrimental step” taken by the

consumer, there is no concrete injury for standing purposes. Smith, 986 F.3d at 710. Here,




                                                 4
     Case: 1:21-cv-01993 Document #: 19 Filed: 06/03/21 Page 5 of 6 PageID #:77




Plaintiff has not alleged any such “detrimental step,” and instead pleads only confusion from

receiving a noncompliant collection letter.

       Given these facts, and given the clear and controlling precedent of Nettles, Smith, Gunn,

and Larkin, it appears that Defendant—not Plaintiff—is engaged in forum shopping. Defendant

essentially admits as much, disparaging the knowledge and experience of the state court because

Defendant favors review by a federal judge. Plaintiff, by contrast, is confident in his claims

regardless of the forum. He seeks only to avoid the tremendous waste of time associated with

litigating a case in a court that the Seventh Circuit has plainly stated lacks jurisdiction.

       WHEREFORE, for the reasons set for the above, Plaintiff respectfully requests that this

Court overrule Defendant’s objections and remand this case to the Circuit Court of Cook County,

Illinois, County Department, Chancery Division, for lack of Article III standing.



                                               Respectfully Submitted,

                                               /s/ Daniel Brown
                                               Daniel Brown (ARDC # 6299184)
                                               Main Street Attorney, LLC
                                               PO Box 247
                                               Chicago, IL 60690
                                               (773) 453-7410
                                               daniel@mainstreetattorney.com

                                               Celetha Chatman
                                               Michael Wood
                                               Community Lawyers Group, Ltd.
                                               20 N. Clark St., Suite 3100
                                               Chicago, IL 60602
                                               (312) 757-1880
                                               cchatman@communitylawyersgroup.com

                                               Attorneys for Plaintiff




                                                   5
     Case: 1:21-cv-01993 Document #: 19 Filed: 06/03/21 Page 6 of 6 PageID #:78




                               CERTIFICATE OF SERVICE

I hereby certify that on June 3, 2021, I electronically filed the foregoing Document with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
parties listed above, each a registered CM/ECF user in this case.

                                                   /s/ Daniel Brown
                                                   Daniel Brown




                                               6
